DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS(s) has/have been considered and placed in the application file.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application No. 62/743,837 and Application No. 16/594,139 (corresponding to US Pat. No. 10,893,844 B1), fails to provide adequate support or enablement in the manner 

Response to Arguments
This final office action is in response to the amendment filed 2/23/2021.  Claims 1-21 are pending in this application and have been considered below.  
Applicant’s arguments with respect to claims 1-21 have been considered but are moot in view of new ground(s) of rejection because of the amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, 8-9, 12-13, 15-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopans (Digital Breast Tomosynthesis From Concept to Clinical Care – hereinafter “Kopans”) in view of Erhard (US 2019/0114815 A1 – hereinafter “Erhard”).
Claim 1:
Kopans discloses a method comprising: 
using a digital breast tomosynthesis examination (title discloses “Digital Breast Tomosynthesis
From Concept to Clinical Care”) wherein said digital breast examination comprises a set of focal planes (p. 305, right column, discloses “x-ray source (focal spot type)” and “DBT planes”); 
generating a 3D dataset from said digital breast tomosynthesis examination (p. 306, middle column, discloses, “determine the 3D location of the finding in the breast”) wherein for each focal plane image in said set of focal plane images:
an analysis of data units to classify anatomic feature(s) on each focal plane image (p. 303, bottom of right column, discloses, “the detection of clustered microcalcifications "; p. 304 Fig. 3; p. 306, center column, discloses “location of a lesion”); and 
for each anatomic feature of said identified anatomic feature(s), 
assigning an x, y, z coordinate (p. 360 center column, discloses, “Because DBT is cross-sectional, the location of a lesion is never in doubt. Its x and y coordinates…The z location”); and 
wherein assigning an x, y coordinate of said x, y, z coordinate is performed using a first method (p. 306, center column, discloses “Its x and y coordinates are measurable on the slice, or plane”),
wherein assigning a z-coordinate is performed using a second method (p. 306, center column, discloses “z location is calculated on the basis of the slice number on which it is best seen, the thickness of the breast when the images were acquired, and the number of planes needed to go from one side of the breast to the other … z location is easily calculated from the planes, so the radiologist knows how far the plane is above the plane of the detector.”),
wherein the first method is different from the first method (p. 306, center column),
wherein said first method is based on a location within a focal plane image (p. 306, center column), and 
wherein said second method is based on a height of the focal plane image (p. 306, center column), and 
providing said 3D dataset for analysis of said anatomic feature(s) (p. 306, bottom of right column, discloses, “Having the 2D images synthesized from the DBT data will perfectly
register the 2D image with the DBT planes, which will greatly facilitate interpretation.”).  
Kopans discloses all of the subject matter as described above except for specifically teaching “a focal plane.”  However, Erhard in the same field of endeavor teaches a focal plane (¶¶13, 78, 84, 101, 102).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Kopans and Erhard before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to increase the contrast-to-noise ratio of the imaged structure to improve depth information of an imaged structure (Erhard ¶13).  This motivation for the combination of Kopans and Erhard is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  
Claim 8:
The combination of Kopans and Erhard discloses a computer system comprising: a memory (Erhard ¶¶105, 110); a processor (Kopans p. 302, top of middle column, discloses “Computer processors”); a communications interface (Erhard Abstract discloses “The system (IPS) comprises an input interface (IN)”; claim 1); an interconnection mechanism coupling the memory, the processor and the communications interface (Erhard ¶110 discloses “the computer program may also be presented over a network like the World Wide Web and can be downloaded into the working memory of a data processor from such a network”); and wherein the memory is encoded with an application (Erhard ¶110 discloses a program) that 
The combination of Kopans and Erhard discloses the remaining elements recited in claim 8 for at least the reasons discussed in claim 1 above. 
Claim 15:
Kopans and Erhard discloses a non-transitory computer readable medium (Erhard ¶¶105, 110) having computer readable code thereon (Erhard ¶110 discloses a program) for medical imaging (Kopans p. 299 discloses, “OBJECTIVE. The purpose of this article is to describe the development of digital breast tomosynthesis (DBT) and to describe its advantages over 2D mammography for breast cancer screening.”), the medium comprising instructions for…
The combination of Kopans and Erhard discloses the remaining elements recited in claim 15 for at least the reasons discussed in claim 1 above. 
Claims 2, 9, and 16:
The combination of Kopans and Erhard discloses the method of claim 1 further comprising generating a 3D volume (Kopans p. 303, bottom of middle column, discloses, “The clusters become readily apparent in the volume rendering of the DBT planes.”; p. 306, middle of center column, discloses “determine the 3D location”)  of microcalcifications (Kopans p. 303, bottom of right column, discloses, “the detection of clustered microcalcifications) in multiple breast configurations (Erhard ¶53 discloses “This is achieved by acquiring projection imagery π of the breast from different projection directions around a central projection direction Z”).  

Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopans and Erhard as applied to claims 1, 8, and 15 above, and further in view of Claus et al. (US 2008/0292217 A1 – hereinafter “Claus”)
Claims 3, 10, and 17:
The combination of Kopans and Erhard discloses the method of claim 1 further comprising generating a 3D volume (Kopans p. 303, bottom of middle column, discloses, “The clusters become readily apparent in the volume rendering of the DBT planes.”; p. 306, middle of center column, discloses “determine the 3D location”) of microcalcifications (Kopans p. 303, bottom of right column) at varying thresholds.
Kopans discloses all of the subject matter as described above except for specifically teaching “varying thresholds.”  However, Claus in the same field of endeavor teaches varying thresholds (¶58 discloses “adjustment of several quantization thresholds”; ¶63 discloses “each voxel of the quantitative constrained 3D reconstruction 102 can be assigned a label based on thresholds chosen in the constraint set… If microcalcifications are included in the constrained reconstruction, there may be two, three, or four labels.” [emphasis added]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Kopans and Claus before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to label various features of a 3D reconstruction of the breast to improve the diagnosis and treatment of a patient.  This motivation for the combination of Kopans and Claus is supported by KSR exemplary rationale (A) Combining prior art elements according to known methods to yield predictable results. .
	  
Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopans and Erhard as applied to claims 1, 8, and 15 above, and further in view of Kreeger et al. (US 2014/0033126 A1 – hereinafter “Kreeger”).
Claims 4, 11, and 18:
The combination of Kopans and Erhard discloses the method of claim 1 further comprising generating of microcalcifications displayed (Kopans p. 303, bottom of right column)  
Kopans discloses all of the subject matter as described above except for specifically teaching “to denote varying certainty levels”.  However, Kreeger in the same field of endeavor teaches denoting varying certainty levels (¶85 discloses “a high certainty of finding metric… identify the presence of a microcalcification cluster with a relatively low degree of certainty that it is really "looking at" a microcalcification cluster (a low certainty of finding metric)”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Kopans and Kreeger before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to show the level of confidence in the computer aided detection of anatomical abnormalities of tomosynthesis image volumes of the breast (Kreeger ¶¶ 2, 85).  This motivation for the combination of Kopans and Kreeger is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior 
Claims 5, 12, and 19:
The combination of Kopans and Erhard discloses the method of claim 1 further comprising generating a 3D volume of microcalcifications (Kopans p. 303, bottom of right column) at varying thickness of focal plane images (Kopans p. 302, right column discloses, “The planes defined by DBT are described by their separation. Most researchers have used 1 mm as the distance between planes, but any separation can be synthesized.”).  
Claims 6, 13, and 20:
The combination of Kopans and Erhard discloses the method of claim 1 further comprising analysis of a 3D volume of microcalcifications (Kopans p. 303, bottom of right column) by at least one of the group comprising performing artificial intelligence, performing comparison over multiple time points, and performing comparison over multiple configurations (Kopans p. 302 discloses “allow comparison between studies obtained at different times to highlight changes in the breast over time”).  

Claims 7, 14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopans and Erhard as applied to claims 1, 8, and 15 above, and further in view of Kim et al. (US 20170212585 A1 – hereinafter “Kim”)
Claims 7, 14, and 21:
The combination of Kopans and Erhard discloses the method of claim 1 further comprising viewing of a 3D volume of microcalcifications (Kopans p. 303, bottom of right column) with an Extended Reality display.
Kopans discloses all of the subject matter as described above except for specifically teaching “an Extended Reality display.”  However, Erhard in the same field of endeavor teaches an Extended Reality display (¶3 discloses “virtual reality (VR) which operated in only conventional large devices operates in small, lightweight devices such as smart glasses, head mount devices (HMDs)”; ¶¶43, 78, 118, 153).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Kopans and Kim before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to create a virtual reality or augmented reality in which a person can view the 3D volume of microcalcifications to better diagnose and treat a patient.  This motivation for the combination of Kopans and Kim is supported by KSR exemplary rationale (A) Combining prior art elements according to known methods to yield predictable results. MPEP 2141 (III).  In this combination of references, each element merely performs the same function as it does separately.
	
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571)272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


/Ross Varndell/Primary Examiner, Art Unit 2666